 Case 1:20-cv-00358-RGA Document 50 Filed 04/23/20 Page 1 of 1 PageID #: 617



 Kelly E. Farnan
 302-651-7705
 Farnan@rlf.com




 April 23, 2020


BY CM/ECF

The Honorable Richard G. Andrews
United States District Court for the District of Delaware
J. Caleb Boggs Federal Building
844 N. King Street
Wilmington, DE 19801


         Re:       Viatech Technologies, Inc. v. Adobe Inc.,
                   C.A. No. 20-358-RGA

Dear Judge Andrews:

       Pursuant to D. Del. LR 7.1.2(b), Defendant Adobe Inc. (“Adobe”) respectfully notifies the
Court of recent subsequent authority relevant to Adobe’s Motion to Dismiss Plaintiff’s Complaint
Pursuant to Fed. R. Civ. P. 12(b)(6) because the asserted claims of U.S. Patent No. 6,920,567 (“the
’567 Patent”) are directed to patent-ineligible subject matter under 35 U.S.C. § 101. (D.I. 24-25.)

         On April 14, 2020, the Federal Circuit issued the precedential decision attached hereto as
Exhibit 1 in Ericsson Inc. v. TCL Commc’n Tech. Holdings Ltd., Case No. 2018-2003, -- F.3d --,
2020 WL 1856498 (Fed. Cir. Apr. 14, 2020). Adobe believes that this decision is relevant to the
Court’s consideration of Adobe’s Motion to Dismiss because the claims at issue in that decision
cover the same subject matter as, and are highly similar to, the claims at issue in this case. As
such, Adobe respectfully submits that the Federal Circuit’s patent-eligibility analysis of the claims
in that decision is pertinent to the Court’s patent-eligibility analysis of the claims in the ’567 Patent.

                                                         Respectfully,

                                                         /s/ Kelly E. Farnan

KEF/lll                                                  Kelly E. Farnan (#4395)
Attachment

cc: Counsel of Record (via CM/ECF)




RLF1 23321897v.1
